Per Curiam.
About seven p. m. on May 17, 1925, three several automobiles driven by one Mutschler, defendant Miller and defendant Kuhn became involved in a tripartite collision. Mutschler and his wife sued these defendants for damaging their automobile. Mutschler sued defendants for personal injury damage. This plaintiff, who was a passenger in the Mutschler automobile, sued defendants for personal injury damage and plaintiff’s husband sued defendants for loss of his wife’s services and expenses incurred. The actions were tried together, although not consolidated. The jury gave the Mutschlers a verdict of $100 in their property damage action and found for defendants in the three other actions. This plaintiff, appellant, alone has appealed from the judgment against her and from an order denying a motion for a new trial on the minutes of the court. The verdict against this appellant should be reversed as being contrary to the weight of the evidence on the question of damages and as being inconsistent with the verdict in favor of plaintiffs Mutschler for property damage. The judgment and order should be *820reversed and a new trial granted, with costs to appellant to abide the event. All concur. Present — Hubbs, P. J., Davis, Sears, Crouch and Taylor, JJ. Judgment and order reversed on the facts and a new trial granted, with costs to appellant to abide event.